UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6847


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER BABB, a/k/a Brian, a/k/a B, a/k/a WB,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:04-cr-00190-ELH-3; 1:11-cv-02180-ELH)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Babb, Appellant Pro Se.   John Francis Purcell, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Babb seeks to appeal the district court’s order

denying    relief        on    his   28   U.S.C.A.        § 2255    (West    Supp.     2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of     the     denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Babb has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral     argument      because      the     facts     and     legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3